Lawrence, Judge:
With regard to the first 10 appeals for a reappraisement enumerated in schedule “A,” attached to and made a part of this decision, it has been agreed between the parties hereto that the market value or the price at the time of exportation to the United States of the watch movements, watchcases, and watch parts covered by said appeals, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was in each instance the appraised value less 5 per centum of the per se unit appraised values, and that there was no higher export value.
Upon the agreed facts, I find foreign value, as defined in section 402 (c) of the Tariff Act of 1930 (19 U. S. O. § 1402 (c)), as amended by the Customs Administrative Act of 1938, to be the proper basis for determining the values of the merchandise covered by the first 10 appeals listed in the attached schedule “A” and that such values were the appraised values less 5 per centum of the per se unit appraised values.
As to the remaining 157 appeals for a reappraisement enumerated in schedule “A,” attached to and made a part of this decision, the appeals, having been formally abandoned, are dismissed.
Judgment will be entered accordingly.